951 A.2d 257 (2008)
Theodore KIRSCH, Jacob Steinberg, Thomas Doyle, and William Gormley, Petitioners
v.
COMMONWEALTH of Pennsylvania, PUBLIC SCHOOL EMPLOYEES' RETIREMENT BOARD, Respondent.
Supreme Court of Pennsylvania.
June 11, 2008.

ORDER
PER CURIAM.
AND NOW this 11th day of June, 2008, the Petition for Allowance of Appeal is hereby GRANTED. The issues, as stated by Petitioners, are:
1. Did the Commonwealth Court err by interpreting the "Leave for service with a collective bargaining organization" Section 8102 of the Retirement Code as preventing Petitioners from receiving full credit for the final average salaries they earned while serving as officers in a collective bargaining organization?
2. Did the Commonwealth Court err by holding that Petitioners' salaries artificially enhanced or inflated their retirement benefits?